Citation Nr: 1036278	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-28 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for lung cancer, to include 
as secondary to asbestos exposure, exposure to ionizing 
radiation, and hepatitis C.

3.  Entitlement to service connection for throat cancer, to 
include as secondary to exposure to ionizing radiation and 
hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to December 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in December 2004 and in 
February 2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Through various personal statements, the Veteran has asserted 
that he has incurred hepatitis C as a result of various 
activities during service that placed him at a high risk for that 
disorder.  In a May 2004 hepatitis questionnaire, he reported 
that he shared toothbrushes and razor blades during basic 
training at Ft. Campbell and while stationed at Ft. Bliss, Texas 
from January through May of 1971.  In a June 2004 statement, the 
Veteran reported that he used illegal oral, intranasal, and 
intravenous drugs from 1971 to the mid-1970s and also engaged in 
high risk sexual activity with multiple partners in 1971 while 
stationed at Ft. Bliss, Texas.  In a later undated statement, the 
Veteran also recalled that he was inoculated during service via 
an injection gun.

With regard to his service connection claim for lung cancer, the 
Veteran asserts in a January 2005 statement that he was exposed 
to asbestos from ceiling tiles and pipes that were installed in 
the bath areas at Ft. Campbell, Texas and Homestead Air Force 
Base in Key Largo, Florida.
A December 2003 VA treatment record reflects that the Veteran 
reported that he was diagnosed with hepatitis C in 1986.  In 
February 2004, he was diagnosed with hepatic parenchymal disease 
consistent with reported hepatitis C.

An April 2005 private opinion letter from Dr. L.D.E. reflects the 
opinion that the Veteran's hepatitis C virus "is believed to 
have been contracted...during his military service in the 1970s."  
Dr. L.D.E. further opines that as a result of his hepatitis C, 
the Veteran has developed cancer of the throat and lung.  
Additional treatment records from Dr. L.D.E. have not been 
obtained.

38 C.F.R. § 3.159(c)(1) requires VA to make reasonable efforts to 
obtain relevant records which are not in the custody of a Federal 
department or agency.  Such efforts generally consist of an 
initial request to obtain the records, and if such records are 
not received, at least one follow-up request.  A follow-up 
request is not necessary where VA receives a response to its 
initial request indicating that the records sought do not exist 
or that a follow-up attempt would be futile.  If VA receives a 
response showing that subsequent requests to this or another 
custodian could result in obtaining the records sought, then 
reasonable efforts will include an initial request, and if the 
records are not received, at least one follow-up request to the 
new source or an additional request to the original source.  In 
this case, such efforts should be made to obtain the private 
treatment records of Dr. L.D.E.

Additionally, lay persons may be competent to establish medical 
etiology between a present disability and an injury or illness 
incurred during active duty service.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

Under 38 U.S.C.A. § 5103A(d), a VA medical examination is to be 
afforded where such an examination "is necessary to make a 
decision on the claim."  A VA examination is "necessary" where 
the evidence, taking into consideration all information and lay 
or medical evidence:  (1) contains competent evidence that the 
veteran has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability or 
symptoms may be associated with the veteran's active military, 
naval, or air service; and (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  Given 
the Veteran's competent lay assertions that his hepatitis C may 
be related to his active duty service and the supporting private 
opinion from Dr. L.D.E., the Veteran should be scheduled for a VA 
examination with an appropriate examiner to determine the 
etiology of his hepatitis C.

Also, given the Veteran's lay assertion that his lung cancer was 
caused by asbestos exposure during service, and given Dr. 
L.D.E.'s April 2005 opinion that the Veteran's throat and lung 
cancer are the result of his hepatitis C, VA should also schedule 
the Veteran for a VA examination to determine the etiology of his 
throat and lung cancer.  In rendering the requested opinions, the 
VA examiner should address:  whether the Veteran's lung cancer is 
etiologically related to asbestos exposure, other injury or 
illness incurred during service, or was caused or aggravated by 
the Veteran's hepatitis C; and, whether the Veteran's throat 
cancer is etiologically related to an injury or illness incurred 
during service or was caused or aggravated by the Veteran's 
hepatitis C. 

Also, in May 2006 the Veteran submitted a copy of a May 2004 
letter from the Social Security Administration notifying him of 
the award of Social Security disability benefits.  Although 
neither the award letter nor the Veteran specified the disability 
or disabilities upon which the award of Social Security benefits 
were based, the fact that the Veteran submitted this document in 
connection with the current appeal suggests that he believes that 
these records would be pertinent to his claims on appeal.  The 
record does not show that the RO has attempted to obtain records 
from the Social Security Administration.  These records should be 
obtained and associated with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the Veteran's claims for service 
connection for hepatitis C; for lung 
cancer, to include as secondary to asbestos 
exposure, exposure to ionizing radiation, 
and hepatitis C; and for throat cancer, to 
include as secondary to exposure to 
ionizing radiation and hepatitis C.  This 
letter must inform the Veteran about the 
information and evidence that is necessary 
to substantiate each claim, in terms of 38 
C.F.R. §§ 3.303, 3.307, 3.309, and 3.311, 
and provide notification of both the type 
of evidence that VA will seek to obtain and 
the type of evidence that is expected to be 
furnished by him.

Additionally, the Veteran should be 
notified that, in cases where service 
connection is granted, both a disability 
evaluation and an effective date for that 
evaluation will be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Veteran should also be provided a VA 
21-4142 release and be requested to 
identify the name(s) and address(es) of any 
VA or private treatment providers that have 
provided treatment since 2004.

2.  Efforts should be made to obtain the 
Veteran's private treatment records from 
Dr. L.D.E. (at the address noted on the 
April 2005 private opinion contained in the 
claims file) and any other private or VA 
treatment records identified by the Veteran 
in the VA 21-4142 release.  Such efforts 
should continue unless and until it is 
documented in the claims folder that the 
records sought do not exist or that further 
efforts to obtain such records would be 
futile.  All records obtained pursuant to 
this request must be included in the 
Veteran's claims file.

3.  Obtain the records, including medical 
records, related to the Veteran's award of 
Social Security disability benefits.


4.  Then, the Veteran should be afforded a 
VA examination, with an appropriate 
examiner, to determine the etiology of the 
Veteran's hepatitis C.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and the 
examiner must review the entire claims file 
in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the Veteran's hepatitis C 
is  etiologically related to the Veteran's 
period of active service.

A complete rationale addressing the 
relevant evidence in the claims file, 
including service treatment records, 
service personnel records, the Veteran's 
lay statements, and post-service treatment 
records, should be given for all opinions 
and conclusions, expressed in a typewritten 
report.

5.  Then, the Veteran should also be 
afforded a VA examination, with an 
appropriate examiner, to determine the 
etiology of the Veteran's throat cancer and 
lung cancer.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the examiner 
must review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the Veteran's lung cancer 
is etiologically related to asbestos 
exposure or other injury or illness 
incurred during service.  The examiner 
should also opine as to whether it is at 
least as likely as not that the Veteran's 
throat cancer is etiologically related to 
an injury or illness incurred during 
service.  Additionally, if the VA 
examination for the Veteran's hepatitis C 
reveals that disorder was incurred during 
service, the examiner should also opine as 
to whether it is at least as likely as 
not that the Veteran's lung cancer and/or 
throat cancer was caused or aggravated by 
the Veteran's hepatitis C.

A complete rationale addressing the 
relevant evidence in the claims file, 
including service treatment records, 
service personnel records, the Veteran's 
lay statements, and post-service treatment 
records, should be given for all opinions 
and conclusions, expressed in a typewritten 
report.

	6.  After completion of the above 
development, the 	Veteran's claims of 
entitlement to service connection 	for 
hepatitis C; lung cancer, to include as 
secondary to 	asbestos exposure, exposure to 
ionizing radiation, and 	hepatitis C; and 
throat cancer, to include as secondary 	to 
exposure to ionizing radiation and hepatitis 
C 	should be readjudicated.  If the 
determination 	remains adverse to the 
Veteran, he and his 	representative should 
be furnished with a 	Supplemental 
Statement of the Case and given an 
	opportunity to respond.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


